Civil action for fraud alleged to have been practiced in the sale of stock in the Silver Mica Mining Corporation, Incorporated.
From a verdict and judgment for plaintiff, the defendants appeal, assigning errors.
The controversy on trial narrowed itself to essentially issues of fact, determinable alone by the jury. A careful perusal of the record leaves us with the impression that the case was tried substantially in accord with the decisions and principles applicable. No reversible error has been made to appear. The verdict and judgment will be upheld.
No error. *Page 772